Citation Nr: 1720588	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for multiple allergies and allergic rhinitis.

2.  Entitlement to service connection for multiple allergies and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In January 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) 2015 to obtain missing service treatment records (STRs) and service personnel records.  The requested development has been completed and the Veteran's claim is now ready for review.

The issue of entitlement to service connection for allergies is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Evidence received since the October 2010 rating decision includes relevant service department records which were not previously of record.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for allergies have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a December 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and private medical records have been obtained.  

II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

For certain chronic diseases, to include organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

IV.  Finality of Service Connection Claim

The Veteran seeks to reopen a claim for service connection for allergies.  In October 1970, the Veteran submitted his initial claim of service connection for allergies.  In August 1971, the RO denied the Veteran's claim, stating that the evidence of record clearly established that the Veteran had multiple allergy conditions prior to entering into service, and that treatment in service by a private allergist was considered ameliorative in nature.  The Veteran did not appeal the decision and did not submit new and material evidence within one year of issuance of the decision.  Accordingly, the August 1971 rating decision became final when the appeals period expired in August 1972.  38 U.S.C.A. § 7105. 

In June 2010 the Veteran submitted his request to reopen his claim for service connection for allergies.  

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2016).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016). 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In addition, notwithstanding the requirement of new and material evidence, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c). 

Previously unavailable STRs were received subsequent to the August 1971 rating decision.  These records include several documents relevant to the Veteran's treatment for allergies that were not previously of record.   This included notes indicating the Veteran's allergies were doing well in April 1968, and others indicating aggravated in August 1968 from walking through a patch of ragweed.  As these records are relevant and material to the Veteran's claim, reopening and reconsideration of the claim under 38 C.F.R. § 3.156 (c) is warranted without the requirement for new and material evidence.


ORDER

The application to reopen/reconsider the claim for service connection for allergies is granted.


REMAND

The Veteran contends that his allergies were permanently aggravated by active service.  In the Veteran's statement dated April 28, 2015 and received on May 1, 2015, he indicated that ongoing treatment for allergies was stopped in 1969 when he transferred to Ton Son Nhut Air Base in Vietnam.  He stated that the interruption of the treatment and deployment aggravated his allergies. 

The Board notes that, in order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service, or clear and unmistakable evidence that any increase was due to the natural progress.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). Unfortunately, there is no a medical opinion of record that addresses this. 

The record indicates that the Veteran had allergies prior to service, that he was treated for allergies during service, and that he currently has an allergy disability.  Currently there is no medical evidence in the file addressing whether the Veteran had a pre-existing allergy disability that was permanently aggravated by service.

Under these circumstances, the Board finds that a VA medical examination is necessary to determine whether the Veteran's allergies had their onset in active service; or whether the medical evidence of record is obvious and manifest that his allergies both pre-existed active service and were not permanently worsened in active service (beyond the natural progress of the disability).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's allergies.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should make all of the following determinations:

(a) Whether the medical evidence of record is obvious and manifest (clear and unmistakable) that the Veteran's allergies and allergic rhinitis pre-existed active service; 

(b) If so, whether the medical evidence of record is obvious and manifest (clear and unmistakable) that any preexisting allergies and allergic rhinitis were not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

(c) If the medical evidence of record is not obvious and manifest (clear and unmistakable) that the Veteran's allergies and allergic rhinitis preexisted service and were not aggravated by service, whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed allergies either had their onset during a period of active service, or are the result of disease or injury incurred during active service-specifically, to include complaints of nasal symptoms, as noted in STRs, and the Veteran's statements of currently recurring symptoms since then. 

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


